Title: New York Ratifying Convention. Second Speech of July 17, [17 July 1788]
From: Hamilton, Alexander,Livingston, Gilbert
To: 


[Poughkeepsie, New York, July 17, 1788]
Ham[ilton]—gave reasons why we would be out of the Union—
Amend[ment]s have been proposed—with a desire to conciliate and assuage—therefore not adopted on expedience—but the amend[ment]s proposed for expedience—in Massachusetts—now a fed[era]l representation this not fav[orabl]e to amend[ment]s
Connecticut—an election—Antis—left out—
N. Ham. adopted—after an ad[journmen]t
Pennsylvania—2/3ds adopted—parties are now united—
Virginia—a considerable opposition—reads a letter from a gent[leman] there, that an address from the Antis was rejected—
Now What have we to hope for from other states—assistance against what?—Will they assist us to oppose themselves—
can we compare our strength against the whole—they will have the power of govt—& the wealth of the whole country against us—the sea ports all for them—is there hope of prevail[in]g in so unequal a contest—whence are we to derive means of assistance—foreign powers? Whom—France or great Britt[ai]n—France is the Ally of United States—Great Brittain? What object could she have has totally given up her claim to this country—will she take the weaker by the hand, to oppose the stronger—Who would wish again to come under her dominion—but she never will—because no interest by it—this not all—we are divided among our selves—the southern district warmly attach[e]d to this govt—this a fact—and a sentim[en]t which will increase—the Census will give the Northern a superiority—deeply impressed with the bad consequences—is it in the power of the Northern to compel the southern—impracticable—they will be aided & protected by the Union—hopes—the election of separation will never be made—it will take place if we reject the Const[itutio]n—

What will be the situat[io]n of the rest of the state—even if they can exist—they must support this whole govt—pay taxes—& must defend themselves &c—it is said this will not happen—if they are brought to the alternative—to reject the Constitution—or seperate from the rest of the state—they undoubtedly will sep[arat]e—will Congress overcome the obstacles to receive us—they will not—they are jealous of us—and view us as a selfish sister—our neighbours nearest especially—the constitut[io]n—the oath—in it—are against us—
their interest in having us with them will be diminished—by cons[iderin]g that they can have our part—the chief source of wealth—this our disunion—weakens the force of the state—
pause & suppose the Minorities in the other states would go with us—to resist—is this desirable—to have the country divided into two marshal bands—who will com[man]d in this case at any rate, adieu to liberty a despotism will follow—
can any man wish to run this risk—
the cause of Republicanism should induce us to avoid this—in our late revolution we endeav[ore]d to revive this kind of govt—
& trust to joint councils—
distinguished patriots on both sides—tho Most—for the govt—
Hancock—acquiesces tho in a situation that might tempt him to oppose it
Adams—he first conceived the bold Idea of independence—he is for it
Govr Livingston, born a republican—he for it Dickinson—Franklin—this old grey headed patriot looking into the grave approves it Genl Washington—came forward—disinterested hazarded all without reward—all parties—Whigs & Tories—Admired & put confidence in him—at the close of the war—at the head of a discontented Army—did he take advantage of the situation of the army or country—no—he prov[e]d himself a patriot—this man—came forward again—and hazarded his harvest of glory—in this case he saw the work he had been engaged in was but half finished—he came forward and, approved this Cons[titutio]n—is it in human Nature, to suppose that these good men should loose their virtue and acquiesce in a govt that is substanically defective to the liberties of their country—departed heroes—
Our sister states, invite us—they have been as jealous of their liberty as we—
More safety in joining with us, than to neglect our invitation—all mankind—Heaven patronized us—it now invites us—
is it not wonderful, that 10 states should adopt it—
let us take care not to oppose the whole country—if on the verge of eternity would exhort us to union—
